Citation Nr: 1138778	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-40 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right hand disorder.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for traumatic arthritis of the right ankle.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for left ankle avulsion fracture.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from October 1976 to January 1980.  

By rating action in January 2003, the RO, in part, denied service connection for a right hand disorder.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision which declined to reopen the claim for a right hand disability and denied increased ratings for the Veteran's bilateral ankle disabilities.  

The issue of service connection for a right hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a right hand disorder was denied by an unappealed rating decision by the RO in January 2003.  

2.  The additional evidence received since the January 2003 rating decision concerning the right hand disability is new and material and is so significant that it must be considered in order to fairly decide the merits of the claim.  

3.  The Veteran's bilateral ankle disabilities are manifested by chronic pain and limitation of motion without swelling, instability or laxity; additional functional limitation due to pain, fatigability, incoordination, on repetitive use or during flare-ups is not demonstrated.  




CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied service connection for a right hand disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for a right hand disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes (DCs) 5010-5271 (2010).  

4.  The criteria for an evaluation in excess of 10 percent for left ankle avulsion fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes (DCs) 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in July 2005, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal (the reports of which have been associated with the claims file), and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision with regard to the increased rating claims, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral ankle disabilities since the most recent VA examination in January 2009.  The examiners personally interviewed and examined the Veteran, including eliciting his medical and occupational history, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Before reaching the merits of the claim for a right hand disability, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a right hand disorder was finally denied by the RO in January 2003.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A prior final decision may be reopened with the submission of new and material evidence.  New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the January 2003 rating decision that denied service connection for a right hand disorder included the Veteran's service treatment records and VA examinations and medical records from 1984 to 2002.  

The service treatment records showed that the Veteran was hospitalized for five days with an infection of the right hand in December 1977.  Treatment apparently included an incision and drainage, together with antibiotics and the Veteran was placed on light duty for three weeks upon discharge from the hospital.  A subsequent treatment note later in December 1977, indicated that the infection had resolved.  The service records showed no further complaints, treatment or abnormalities during his remaining two years of active service, and no pertinent abnormalities were noted at the time of his service separation examination in June 1979.  

The VA medical reports from 1984 to 2002, showed that the Veteran was treated for right wrist and hand pain with numbness on a couple of occasions beginning in 2001.  A VA study in November 2001 was consistent with possible carpal tunnel syndrome (CTS).  

By rating action in January 2003, the RO denied service connection for a right hand disorder on the basis that the hand disorder in service resolved and that there was no evidence of a current right hand disability.  

The evidence added to the record since the January 2003 RO decision includes numerous VA outpatient treatment notes from 2003 to the present.  A treatment note dated in February 2008, showed that the Veteran reported occasional weakness in his right hand which was not associated with paresthesias or numbness.  The examiner commented that the Veteran's symptoms appeared to be different from his original presenting symptoms in 2001, and that he would be scheduled for another study.  

Additional VA treatment records in December 2008 indicated that a study in February 2008 (study not of record) revealed polyneuropathy.  The examiner commented that there appeared to be a more severe superimposed right CTS, but that an EMG study had not been conducted.  The Veteran complained of pain in his fingers and decreased grip strength and was shown to have decreased pinprick in a right median nerve distribution.  

The recent VA treatment records showed additional symptoms of the right hand which do not appear to be related to his CTS.  While the Veteran's symptoms may be due to disabilities unrelated to the infection in service, the medical reports of record do not offer any assessment or medical opinion as to the nature or specific etiology of the additional right hand symptoms.  The evidence shows that the Veteran had an infection of his right hand in service, and that he has a current disability of the right hand, the etiology of which has not been clearly identified.  As the Board is not competent to render a medical opinion on this matter, and there is no objective medical evidence of record to resolve this question, the matter must be referred for a medical opinion.  

In this case, the Board finds that the VA medical reports showing additional disability of the right hand of an unidentified etiology bears directly and substantially upon the claim, is neither cumulative nor redundant, and is so significant that, when considered in connection with evidence previously assembled, must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that the additional evidence is new and material, and the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for a right hand disability is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Right and Left Ankle Disabilities

The Veteran contends that he has chronic pain and stiffness in his ankles, particularly on prolonged walking or standing, and believes that he is entitled to a higher evaluation for each ankle.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, he is not otherwise competent to provide evidence requiring medical knowledge.  Likewise, his belief as to the current severity of the disability at issue under pertinent rating criteria or the nature of the service connected pathology is not probative evidence.  

The Veteran is currently assigned separate 10 percent evaluations for his bilateral ankle disabilities under DC 5271, which pertains to limitation of motion of the ankle, and provides a 10 percent evaluation when there is moderate limitation of motion of the ankle and a 20 percent evaluation when there is marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion is from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

Other potentially applicable rating codes include DC 5262, which allows for a 10 percent rating when there is malunion of the tibia and fibula with slight ankle disability; 20 percent with malunion and moderate ankle disability; 30 percent when there is malunion with marked ankle disability, and a 40 percent rating when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  A higher evaluation is also possible under DC 5270; however, this requires ankylosis of the ankle, which is not present in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

When examined by VA in October 2005, the Veteran reported chronic pain and swelling in both ankles on a daily basis and said that he could walk for about a mile and stand for about an hour before experiencing increased pain.  On examination, there was no evidence of abnormal weight bearing, painful motion, weakness, edema of the feet, and no instability of the ankles.  Dorsiflexion was from zero to 10 degrees, with plantar flexion from zero to 60 degrees, bilaterally with pain at the end ranges of motion.  There was no additional limitation of motion on repetitive use due to pain, weakness, fatigue, or lack of endurance.  The diagnoses included traumatic arthritis of the right ankle with history of sprain and left ankle avulsion fracture.  

When examined by VA in January 2009, the Veteran's complaints were essentially the same, manifested by chronic pain on a daily basis with swelling and weakness.  The Veteran reported increased symptoms when standing for more than 15 to 30 minutes or walking more than a quarter mile.  The Veteran denied any instability, deformity, giving way, incoordination, or episodes of dislocation or subluxation.  On examination, the Veteran had an antalgic gait without calluses or skin breakdown and had abnormal shoe wear on the outside edge of the right heal.  Active dorsiflexion was from zero to 15 degrees, with plantar flexion from zero to 35 degrees, bilaterally without pain.  There was no objective evidence of pain on repetitive movement or any additional limitation of motion on repetitive use.  X-ray studies revealed an old avulsion fracture with the ankle mortise intact.  The Veteran reported that he lost three weeks at work in the past year for appointments, diabetes mellitus and illness, and that he had recently changed from mail delivery to working in the office.  

The evidentiary record also included numerous VA outpatient records showing treatment for various maladies from January 2003 to March 2007.  Other than an occasional reference to a history of bilateral ankle pain, the medical records do not show any treatment for any ankle problems.  

Based on its review of the record, the Board finds that the evidence fails to warrant a rating in excess of 10 percent.  The Veteran's principal complaints are pain and weakness.  However, there was no objective evidence of any actual instability, dislocations, subluxation, weakness, or abnormal movement in the right or left ankle joint, and no more than mild/moderate limitation of motion at anytime during the pendency of this appeal.  Furthermore, the Veteran demonstrated considerable range of motion in both ankles on the VA examinations.  Thus, an evaluation in excess of 10 percent based on limitation of motion under DC 5271 is not warranted for either ankle at anytime during the pendency of this appeal.  Additionally, as the Veteran is not shown to have malunion of the os calcis or astragalus and retains fairly good motion in both ankle joints, an evaluation in excess of 10 percent under any other potentially applicable rating code is not warranted.  

The Board must also consider any additional functional loss under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has taken note of the Veteran's assertion that he experiences ankle pain and weakness which produces functional limitations.  However, the objective findings from the VA examination reports did not show more than moderate limitation of motion and no instability in either ankle.  The Veteran has good strength, no instability or subluxation, and no neurological impairment referable to either ankle.  While the Veteran reported that he has increased pain when standing or walking for any prolonged period of time, he was not shown to have any additional functional impairment due to pain or on repetitive use when examined by VA during the pendency of this appeal.

At this point, it should be noted that the percentage ratings represent, as far as can be practicably be determined, the average impairment in earning capacity resulting from the service-connected disability in civil occupations.  38 C.F.R. § 4.1.  In this case, the 10 percent evaluations currently assigned for each ankle contemplates moderate limitation of motion, which is consistent with the objective findings from the medical reports during the pendency of this appeal.  The objective medical evidence of record does not show marked functional limitation of motion in either ankle.  

The Board recognizes that the Veteran's ankle pain impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of either ankle.  Thus, the Board finds that the level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned for each ankle.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the right and left ankle does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 10 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's right and left ankle disabilities are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the impairment caused by the Veteran's ankle disabilities, including limitation of motion, pain, instability, and swelling.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a right hand disorder, the appeal to reopen is granted.  

A rating in excess of 10 percent for traumatic arthritis of the right ankle is denied.  

A rating in excess of 10 percent for left ankle avulsion fracture is denied.  


REMAND

In view of the favorable decision to reopen the claim of service connection for a right hand disorder, the RO must now consider the issues on a de novo basis.  

In this case, the evidence of record shows that the Veteran had a right hand infection in service, and the record shows that the Veteran currently has symptoms of the right hand, the etiology of which has not been clearly identified.  Since the Board is not competent to render a medical opinion, and the Veteran has never been examined by VA to determine the nature or etiology of his current right hand disability, a VA examination is necessary to resolve the medical questions on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified right hand disability.  Specifically, whether there are any current residuals from the Veteran's infection of the right hand in service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should identify all disabilities involving the Veteran's right hand and render an opinion as to whether any identified disability is at least as likely as not due to or otherwise related to the Veteran's hand infection in service.  

A complete rationale should be provided for all conclusions reached and opinions expressed, and if the examiner is unable to answer this inquiry, it should be so indicated and an explanation included.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Thereafter, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


